KESTIN, J.A.D.,
concurring.
With the court’s strong disapproval of the police practice of withholding the existence of a confidential informant from investigative reports, and the court’s emphatic warning concerning such conduct in the future, I concur with my colleagues’ reasoning. See State v. Cooper, 301 N.J.Super. 298, 693 A.2d 1267 (App.Div. *4561997), decided only a year ago, before the events in this case occurred.
I write separately to emphasize that, in fundamental fairness terms relative to whether re-prosecution should be barred, there is little difference between police misfeasance that has deprived a defendant of a fair trial and prosecutorial misconduct that has had the same result. See State v. Sugar, 84 N.J. 1, 14-15, 417 A.2d 474 (1980); State v. Carter, 69 N.J. 420, 429, 354 A.2d 627 (1976); State v. Jones, 308 N.J.Super. 15, 42, 705 A.2d 373 (App.Div.1998).